DETAILED ACTION
	This is in response to the application filed on December 9, 2019.  Claims 1 – 13 were canceled and Claims 14 – 33 were added via preliminary amendment of December 9, 2019.   Claims 14 – 33, of which Claims 14 and 26 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2019 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
101 Analysis
	Claims 14 and 26 are directed to generating and analyzing a tracing file of calls to a cryptographic function by a non-instrumentalized version of a program to detect security flaws in the program during execution which is regarding improvements to a particular technical field of program instrumentation and analysis [See Specification, Para. 0014-16].  Therefore, the claims integrate the judicial exception into a practical application and satisfies Step 2A, Prong Two of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 – 23 and 25 – 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2011/0231936 (hereinafter “Williams”).
1.	Regarding Claims 14 and 26, Williams discloses of a computer program product comprising a computer-readable storage device storing instructions that, when the instructions are executed on a computing device [Fig. 20; Para. 0103-105; computer program product embodied in a storage device for execution by a processor to perform the desired method], cause the computing device to perform a non-intrusive method of detecting security flaws of a computer program [Abstract; Para. 0039, 0043; vulnerability detection system wraps sensors in exception handling logic that ensures application’s execution remained undisturbed], the instructions comprising: 
an execution function configured to install and execute an executable and non-instrumentalized version of the program in a computer system [Fig. 9; 0079, 0101; vulnerability detection system can be implemented to track applications that are being used by actual customers; instrumentation can occur before or after execution of the program], the computer system comprising at least one cryptographic function able to be called by the program to manipulate at least one cryptographic object [Para. 0050, 0056, 0063, 0097; encryption, secure communications utilized by the application];

an analysis function that, after the execution of the program, is configured to analyze the tracing file and create a data structure of states taken by the cryptographic object manipulated in the course of the execution of the program responsive to the analyzing the tracing file [Figs. 6, 7, 9, and 14; Para. 0055-56, 0069-72, 0084; stored indicators are analyzed to detect patterns and to track the propagation of data through the application, such as during encryption (create a data structure of states taken by the cryptographic object) for events], and analyze the data structure to detect calls to the cryptographic function that are liable to form a security flaw [Figs. 5, 6, 8, 9, and 12-18; Para. 0055-56, 0074-79, 0084; patterns that indicate vulnerabilities are detected based on security rules; traces are run based on the detected patterns and can be grouped according to a vulnerability type; additional details regarding the vulnerabilities can be presented to a user].
2.	Regarding Claim 15, Williams discloses all the limitations of Claim 14.  Williams further discloses that recording in the tracing file comprises running a tracing program concurrently with the computer program to record in the tracing file [Fig. 9; instrumentation of certain method to generate sensors (tracing programs)].
3.	Regarding Claims 16 and 27, Williams discloses all the limitations of Claims 14 and 26.  Williams further discloses of instrumentalizing the cryptographic function before executing the executable and non-instrumentalized version of the program to allow 
4.	Regarding Claim 17, Williams discloses all the limitations of Claim 16.  Williams further discloses of replacing an original cryptographic function of the computer system with the instrumentalized cryptographic function [Para. 0043, 0063; instrumentation of encryption methods].
5.	Regarding Claim 18, Williams discloses all the limitations of Claim 14.  Williams further discloses that recording in the tracing file comprises obtaining at least a portion of an execution stack when the cryptographic function is called by the program [Fig. 4, item 405; Para. 0049].
6.	Regarding Claim 19, Williams discloses all the limitations of Claim 14.  Williams further discloses that the computer system includes a plurality of cryptographic functions [Para. 0063; encryption, hash]; and wherein recording in the tracing file comprises recording only the modalities of calls to cryptographic-management and usage functions of the cryptographic function in the tracing file [Fig. 4; Para. 0049, 0063, 0097; current object that initiated the method; other portions of the indication of event are optional based on user design as indicated by dashed lines in figure].
7.	Regarding Claims 20 and 28, Williams discloses all the limitations of Claims 14 and 26.  Williams further discloses that recording the modalities of calls to the cryptographic function in the tracing file comprises recording at least one of the modalities of calls selected from the group consisting of a name of the cryptographic function, arguments of the cryptographic function, the name of a module calling the 
8.	Regarding Claims 21 and 29, Williams discloses all the limitations of Claims 14 and 26.  Williams further discloses that recording the modalities of calls to the cryptographic function in the tracing file comprises recording a data pointer in the tracing file and accessing data designated by the data pointer to record the data designated by the data pointer in the tracing file [Fig. 4; Para. 0049; security rule identifier that enables the tracking module to access the contents of the rule from a database].
9.	Regarding Claims 22 and 30, Williams discloses all the limitations of Claims 14 and 26.  Williams further discloses that analyzing the data structure comprises applying a rule base to the data structure [Figs. 5, 6, 8, 9, and 12-18; Para. 0055-56, 0074-79, 0084; patterns that indicate vulnerabilities are detected based on security rules; traces are run based on the detected patterns and can be grouped according to a vulnerability type; additional details regarding the vulnerabilities can be presented to a user].
10.	Regarding Claims 23 and 31, Williams discloses all the limitations of Claims 22 and 30.  Williams further discloses that applying the rule base to the data structure comprises implementing an inference engine configured to detect security flaws [Figs. 5, 6, 8, 9, and 12-18; Para. 0055-56, 0071, 0074-79, 0084; patterns that indicate vulnerabilities are detected based on security rules by the correlation module (inference engine); traces are run based on the detected patterns and can be grouped according 
11.	Regarding Claim 19, Williams discloses all the limitations of Claim 14.  Williams further discloses of filtering a detected security flaw [Figs. 5, 6, 8, 9, and 12-18; Para. 0055-56, 0074-79, 0084; patterns that indicate vulnerabilities are detected based on security rules; traces are run based on the detected patterns and can be grouped according to a vulnerability type; additional details regarding the vulnerabilities can be presented to a user].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, in view of PGPub. 2004/0230825 (hereinafter “Shepherd”).
12.	Regarding Claims 24 and 32, Williams discloses all the limitations of Claims 14 and 30.  Williams further discloses that security rules can check if an application communicates securely or performs proper encryption [Para. 0056, 0062-63].  Williams also disclose that other control information and parameters that are passed to the method can be recorded [Fig. 4; Para. 0049].  Williams, however, does not specifically disclose of recording a version number of the cryptographic function.

13.	Regarding Claim 33, Williams, in view of Shepherd, discloses all the limitations of Claim 32.  The combination of Williams and Shepherd discloses that the analysis function of the instructions stored on the computer-readable storage device is configured to select the rule base from a plurality of rule bases depending on the version number of the cryptographic function [Williams, Fig. 5, Para. 0050-56, 0069-70; event parameters can be used to indicate event associated with a security rule via the correlation module; Shepherd, Para. 0111-116, discloses that the version number of the cryptographic function can be an event parameter].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2016/0378640, PGPub. 2019/0102279, PGPub 2019/0171846 – systems and method for instrumenting applications and/or running traces to detect security vulnerabilities within the application.
Contacts

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496